                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM GODSCHALL,

                             Plaintiff,
                                                            CIVIL ACTION
          v.                                                NO. 18-1647

 ANDREW M. SAUL, Commissioner of
 the Social Security Administration,

                             Defendant.


PAPPERT, J.                                                    February 11, 2020

                                    MEMORANDUM

       The Commissioner of Social Security Andrew M. Saul moves to alter the Court’s

judgment directing an award of Social Security Disability Insurance Benefits (“DIB”) to

claimant William Godschall as of the date of his 55th birthday. The Court denies the

motion.

       The Commissioner contends reconsideration is required to correct an error of law

or to prevent manifest injustice. (Def.’s Mot., ECF No. 30, at 1.) See Howard Hess

Dental Labs, Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 251 (3d Cir. 2010) (identifying

reasons for altering or amending a judgment). He argues remand for additional

vocational expert testimony is necessary because “Godschall’s record was not fully

developed on the critical point, i.e., whether or not there are medium jobs that he could

perform.” (Def.’s Mot. at 3.) The Commissioner also argues that it would be unjust to

require the Government “to pay disability benefits to an individual who may not meet

the statutory disability standard” where the agency “fail[ed] to obtain definitive

vocational expert testimony at the hearing.” (Id.)
       It was “the ALJ’s duty to investigate the facts and develop the arguments both

for and against granting benefits.” Sims v. Apfel, 530 U.S. 103, 103-04 (2000).

       ALJ hearings are inquisitorial and driven by the agency rather than the
       claimant: Whereas ALJs must “look[ ] fully into the issues,” “[a]ccept[ ] as
       evidence any documents that are material to the issues,” and “decide when
       the evidence will be presented and when the issues will be
       discussed,” . . . claimants need not even state their case or present written
       arguments . . . .

Cirko on behalf of Cirko v. Comm’r of Soc. Sec., No. 19-1772, 2020 WL 370832, at *4 (3d

Cir. Jan. 23, 2020) (quoting 20 C.F.R. §§ 404.944 and 404.949). “[T]he agency, not the

claimant, has primary responsibility for identifying and developing the issues, . . . such

that the ALJ takes an active investigatory role and shoulders a statutory obligation to

obtain evidence, to order medical testing, and to request witnesses.” Id. (citations,

internal quotations and modifications omitted). As the Court previously held, “it is the

Commissioner who must produce vocational evidence that the particular claimant

retains the ability to perform specific jobs that exist in the national economy.”

Godschall v. Saul, No. 18-1647, 2019 WL 6974974, at *4 (E.D. Pa. Dec. 20, 2019)

(internal quotation and alteration omitted); see also Smith v. Comm’r of Soc. Sec., 631

F.3d 632, 634 (3d Cir. 2010) (“the Commissioner bears the burden of proof at step five”);

Woody v. Sec’y of Health & Human Servs., 859 F.2d 1156, 1159 (3d Cir. 1988) (“the

burden shifts to the Secretary to demonstrate that the claimant has sufficient ‘residual

function[al] capacity’ to perform a job available in the national economy”); 20 C.F.R.

§ 404.1520(a)(4)(v) (“At the fifth and last step, we consider our assessment of your

residual functional capacity and your age, education, and work experience to see if you

can make an adjustment to other work.”).

       The Commissioner seeks reconsideration because “neither the ALJ nor



                                             2
Godschall’s counsel asked the vocational expert if medium exertional jobs were

available.” (Def.’s Mot. at 3.) The Commissioner’s motion again, “in effect, asks this

court for a second chance to prove his case because the testimony given by the first

vocational expert” was not enough to serve as substantial evidence that Godschall could

not perform medium work. Allen v. Bowen, 881 F.2d 37, 44 (3d Cir. 1989). He attempts

to distinguish Allen’s decision to remand with a direction to award benefits, arguing

that the vocational evidence in Allen, unlike here, “was sufficiently developed such that

the court could conclude that the claimant was not disabled.” (Def.’s Mot. at 1.) But

here, like in Allen, the administrative record was fully developed.

      The ALJ investigated the availability of suitable medium work. Her decision

acknowledged that Godschall was 55 years old, or “of advanced age” on the date last

insured; a fact with implications for the ALJ’s application of the Social Security

regulations’ Medical Vocational Guidelines or “Grid Rules” to his claim for DIB. (R. 29.)

She explicitly asked the vocational examiner hypothetical questions about the

availability of jobs for “a person of the claimant’s same age, education, work experience

who could perform medium work as medium is defined in the regulations” when

considering additional mental, nonexertional limitations, such as requiring a “low

stress work environment,” “no pace work,” or “minimal social interaction.” (R. 65-66.)

In response, the vocational examiner did not identify suitable medium jobs, as would

have been required to support a finding of “not disabled” under the Grid Rules after

Godschall turned 55. See 20 C.F.R. Pt. 404, Subpt. P, App’x 2, § 202.04. Instead, the

vocational examiner identified only light work occupations. (R. 66-67.)

      The Court cannot “assume facts for which there is no supporting evidence in the




                                            3
record,” i.e., that there are suitable medium jobs available to Godschall. Allen, 881 F.2d

at 43. Likewise, in Allen, the Third Circuit declined to “assume there are skilled or

semiskilled positions available to the claimant in a case in which the Secretary’s

vocational expert was specifically asked what jobs were available to the claimant and

responded naming only unskilled positions.” Id. There is “no reason to remand for

further fact finding” where Godschall “established a prima faci[e] case of entitlement,

the record was fully developed, and” the Commissioner has not shown “good cause for

the “failure to adduce all the relevant evidence in the prior proceeding . . . .” Id.

       The Commissioner did not meet his burden of showing that there are available

suitable medium jobs and he has not shown that it was manifestly unjust or a clear

error of law to remand solely for an award of benefits. See Burton v. Bowen, 704 F.

Supp. 599, 606 (E.D. Pa. 1989) (remanding for an award of benefits where the Secretary

“failed to adduce substantial evidence to rebut plaintiff's prima facie case”).

       An appropriate Order follows.

                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.




                                              4
